 Case 3:20-cv-14694-MAS-TJB Document 1 Filed 10/20/20 Page 1 of 9 PageID: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 Albert Neuburger, individually and on behalf of all others             Civil Action No: 2:20-cv-14694
 similarly situated,
                                           Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL
        -v.-
 Portnoy Schneck, L.L.C. and
 John Does 1-25,

                                        Defendant(s).


       Plaintiff Albert Neuburger (“Plaintiff”), a New Jersey resident, brings this Class Action

Complaint by and through his attorneys, Stein Saks, PLLC, against Defendant Portnoy Schneck,

L.L.C. (“Portnoy”), individually and on behalf of a class of all others similarly situated, pursuant to

Rule 23 of the Federal Rules of Civil Procedure, respectfully sets forth, complains, and alleges the

following based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff’s personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      The Fair Debt Collection Practices Act (“FDCPA”) was enacted in 1977 in response

to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by

many debt collectors.” 15 U.S.C. §1692(a). Congress was concerned that “abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy.” Id. It concluded that “existing laws…[we]re

inadequate to protect consumers,” and that “the effective collection of debts” does not require

“misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).




                                                                                                     1
 Case 3:20-cv-14694-MAS-TJB Document 1 Filed 10/20/20 Page 2 of 9 PageID: 2




       2.      The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged.” Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate, Id. § 1692(b), the Act gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over any State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides as well as where a substantial part of the events or omissions giving rise

to the claim occurred.

                                   NATURE OF THE ACTION

       5.      Plaintiff brings this action Plaintiff brings this class action on behalf of a class of

New Jersey consumers for damages and declaratory and injunctive relief arising from the

Defendant’s violation(s) of section 1692 et. seq. of Title 15 of the United States Code, also known

as the Fair Debt Collections Practices Act (“FDCPA”).

                                             PARTIES

       6.      Plaintiff is a resident of the State of New Jersey, County of Passaic, residing at 88

Meade Ave, Passaic, NJ 07055.

       7.      Defendant Portnoy is a “debt collector” as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with address at 3705 Quakerbridge Road, Suite 116, Hamilton,

NJ 08619.
 Case 3:20-cv-14694-MAS-TJB Document 1 Filed 10/20/20 Page 3 of 9 PageID: 3




       8.      Upon information and belief, Defendant Portnoy is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due itself or another.

       9.      John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                         CLASS ALLEGATIONS

       10.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       11.     The Class consists of:

               a. all individuals with addresses in the State of New Jersey;

               b. to whom Defendant Portnoy sent an initial collection letter;

               c. attempting to collect a consumer debt;

               d. that failed to properly identify the name of the current creditor to whom the debt

                   was allegedly owed;

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

       12.     The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.

       13.     Excluded from the Plaintiff Class is the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and its respective immediate families,

and legal counsel for all parties to this action, and all members of their immediate families.
 Case 3:20-cv-14694-MAS-TJB Document 1 Filed 10/20/20 Page 4 of 9 PageID: 4




        14.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendant’s written communications to consumers, in the form attached as Exhibit A,

violate 15 U.S.C. §§ 1692e and 1692g.

        15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

        16.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

                a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                    that the Plaintiff Class defined above is so numerous that joinder of all members

                    would be impractical.

                b. Common Questions Predominate: Common questions of law and fact exist as

                    to all members of the Plaintiff Class and those questions predominate over any

                    questions or issues involving only individual class members. The principal issue

                    is whether the Defendant’s written communications to consumers, in the form

                    attached as Exhibit A violates 15 U.S.C. § 1692e, 1692g.

                c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                    The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                    the Defendant’s common uniform course of conduct complained of herein.
 Case 3:20-cv-14694-MAS-TJB Document 1 Filed 10/20/20 Page 5 of 9 PageID: 5




               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

       17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

       18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

       19.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth here.
 Case 3:20-cv-14694-MAS-TJB Document 1 Filed 10/20/20 Page 6 of 9 PageID: 6




       20.       On a date better known to Defendant, an obligation was allegedly incurred to creditor

Citibank, N.A.

       21.       The alleged debt arose out of transactions in which money, property, insurance or

services, which are the subject of the transaction, are primarily for personal, family or household

purposes, specifically non-payment for credit card purchases.

       22.       The alleged Citibank obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

       23.       Upon information and belief, Citibank transferred the debt to other parties.

       24.       Upon information and belief, the current creditor contracted with Portnoy to collect

the alleged debt.

       25.       Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of themselves or other creditors using

the United States Postal Services, telephone and internet.

                                  Violation I – August 14, 2020 Letter

       26.       On or about August 14, 2020 Defendant sent Plaintiff an initial collection letter

regarding the alleged debt owed. A true and accurate copy of this letter from Defendant is attached

as Exhibit A.

       27.       This letter allegedly contains some of the required disclosures set forth in 15 U.S.C.

§ 1692g (a).

       28.       The letter states:

                         Our Client: CAVALRY SPV I, LLC

                         Original Creditor: Citibank, N.A.

       29.       However, no current creditor is named.
 Case 3:20-cv-14694-MAS-TJB Document 1 Filed 10/20/20 Page 7 of 9 PageID: 7




        30.      The term “our client” does not make it clear to the Plaintiff if this party is the current

creditor, or what exactly their role is in the collections process.

        31.      It is deceptive not to clearly state who the current creditor is in a collection letter sent

to a consumer.

        32.      The FDCPA requires that a letter must specifically and clearly state who is the

current creditor.

        33.      Defendant failed to provide the consumer with a proper initial communication letter

by failing to clearly identify the current creditor of the debt.

        34.      As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.

                                     COUNT I
              VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. §1692e et seq.

        35.      Plaintiff repeats the allegations contained in the above paragraphs as if set forth here.

        36.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

        37.      Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

        38.      Defendant violated §1692e by failing to properly identify the current creditor.

        39.      By reason thereof, Defendant are liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.

        40.      Plaintiff repeats the allegations contained in the above paragraphs as if set forth here.
 Case 3:20-cv-14694-MAS-TJB Document 1 Filed 10/20/20 Page 8 of 9 PageID: 8




       41.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

       42.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

       43.     Defendant violated this section by failing to identify the current creditor pursuant to

§ 1692g.

       44.     By reason thereof, Defendant are liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                   COUNT III
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692g et seq.

       45.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth here.

       46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       47.     Pursuant to 15 USC §1692g:

                   Within five days after the initial communication with a consumer in

                   connection with the collection of any debt, a debt collector shall, unless the

                   following information is contained in the initial communication or the

                   consumer has paid the debt, send the consumer a written notice containing –

                       1. The amount of the debt;

                       2. The name of the creditor to whom the debt is owed;

       48.     Defendant violated 15 U.S.C. §1692g by failing to clearly state the name of the

creditor to whom the debt is owed.
 Case 3:20-cv-14694-MAS-TJB Document 1 Filed 10/20/20 Page 9 of 9 PageID: 9




        49.       By reason thereof, Defendant are liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

        50.       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

        WHEREFORE Plaintiff Albert Neuburger, individually and on behalf of all others

similarly situated, demands judgment from Defendant Portnoy Schneck, L.L.C. as follows:

                i.       Declaring that this action is properly maintainable as a Class Action and

        certifying Plaintiff as Class representative, and Eliyahu Babad, Esq. as Class Counsel;

              ii.        Awarding Plaintiff and the Class statutory damages;

              iii.       Awarding Plaintiff and the Class actual damages;

              iv.        Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

        and expenses;

               v.        Awarding pre-judgment interest and post-judgment interest; and

              vi.        Awarding Plaintiff and the Class such other and further relief as this Court

        may deem just and proper.

Dated: Hackensack, New Jersey
       October 20, 2020
                                                        Stein Saks, PLLC
                                                        /s/ Eliyahu Babad
                                                        by: Eliyahu Babad, Esq.
                                                        285 Passaic Street
                                                        Hackensack, NJ 07601
                                                        Phone: 201-282-6500 x121
                                                        Fax: 201-282-6501
                                                        ebabad@steinsakslegal.com
